SCOTT, J.,
dissenting:
I must respectfully dissent. The facts as developed to this early point in the litigation overwhelmingly indicate that neither the hospital nor any of its staff had reasonable cause in making the report to the Cabinet. Accordingly, I would affirm the judgment of the Court of Appeals because summary judgment was prematurely granted.
I begin, as I must, by reviewing the facts in the light most favorable to the nonmoving party. Steelvest, 807 S.W.2d at 480. When Peyton arrived at the hospital, she (1) provided a detailed medical history, and (2) read and executed all necessary admission paperwork, including a number of legal documents. A few minutes later, when she reached the obstetrics ward, Peyton provided even more detailed medical information to the nurse on duty. At no time during either of these intake interviews did any hospital staff note the appearance of intoxication in Peyton’s demeanor. Nor did Peyton make any statement which would have alerted hospital staff of a situation imminently threatening the health or wellbeing of her unborn son. Indeed, she affirmatively denied any current use of drugs or alcohol.
Despite the absolute absence of any evidence of a threat to her unborn son, Dr. Mehta, the attending neonatologist on duty who never laid eyes on Peyton during her hospital stay, authorized reporting to the Cabinet that Peyton’s blood tested for alcohol intoxicants. Dr. Mehta’s report indi*294cated Peyton was almost four times above the legal limit for alcohol intoxication when, in fact, the results actually revealed she was 266 times below the legal limit. Had Peyton been intoxicated to the degree reported by Dr. Mehta, it is questionable whether she would have been conscious when she entered the hospital, let alone have the wherewithal to execute legal documents and speak to two medical personnel without raising any suspicions. The Cabinet subsequently took Peyton’s baby from her based on a grossly inaccurate report.
With the facts now in their proper context, I turn to the laws applicable to this case. First, KRS 620.030(1) provides:
Any person who knows or has reasonable cause to believe that a child is dependent, neglected, or abused shall immediately cause an oral or written report to be made to a local law enforcement agency or the Department of Kentucky State Police; the cabinet or its designated representative; the Commonwealth’s attorney or the county attorney; by telephone or otherwise.... Nothing in this section shall relieve individuals of their obligations to report.
(Emphasis added.) Neither the hospital nor its staff had any cause, much less reasonable cause, to believe that Peyton’s child was dependent, neglected, or abused. This being the case, there was no obligation to report the results of the toxicology screening.
Second, the immunity provision provides:
Anyone acting upon reasonable cause in the making of a report or acting under KRS 620.030 to 620.050 in good faith shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed. Any such participant shall have the same immunity with respect to participation in any judicial proceeding resulting from such report or action....
KRS 620.050(1). As indicated above, Dr. Mehta did not have reasonable cause (indeed, he did not have any cause) in making his report to the Cabinet. The majority acknowledges that KRS 620.050(1) incorporates by reference the KRS 620.030(1) reasonable cause requirement, but seems to suggest that a showing of good faith overcomes the absence of reasonable cause. I must disagree. Rather, because the potential penalty for a substantiated report is the removal of one’s child from his or her custody, I believe that the General Assembly intended both reasonable cause and good faith to be satisfied.
The most reasonable reading of KRS 620.030(1) and 620.050(1) is that if an individual has reasonable cause to believe a child is dependent, neglected, or abused, only then does immunity attach, and he cannot be held liable for making a good faith, but erroneous report. Because Dr. Mehta cannot satisfy the reasonable cause requirement under the facts as developed to this point, he is not immune. Accordingly, I would affirm the judgment of the Court of Appeals and remand for further proceedings in the trial court.